Opinion of the Court delivered by
Horstblowejr, C. J.
This 'was an action on a promissory note, purporting to have been made by Joseph Westeott and William Westeott the defendants, payable to Rape the plaintiff in Error. The name “ William Westeott,” was not only written, under the name of Joseph Westeott, the other defendant, on the right hand side of the paper, where the makers of promissory notes, usually sign their names ; but it was also written on the left hand margin, where the names of subscribing witnesses are usually written, so as to give the instrument the appearance of' having been made in the presence of a subscribing witness: although nothing was written over or under the name, to indicate that it was put there as that of a witness to the execution of the note. On the trial of the cause, upon the general issue, the plaintiff, in order to obviate the objection of not proving the note by the subscribing witness, offered to prove, that in fact, there was no such witness: that the name, William Westcott, at the left hand of the note, was in truth and in fact, the signature and proper hand writing of William Westeott, one of the makers of the note, and a defendant in the cause. This evidence, the court of Common Pleas, overruled, and the plaintiff consequently failed to recover.
The Common Pleas, most manifestly erred in rejecting the evidence. It was clearly competent for the plaintiff to show, that although the note had the appearance of having a subscribing witness, yet that in fact, there never was one ; that the name standing in the place of such a witness, was a fictitious one; or that it had been put there after the note had been made, as a mere memorándum, for the purpose of identifying the paper, or by some person, wholly unauthorized to write his name there: and certainly therefore it was competent for the plaintiff, to prove, that the name instead of being written there by a witness, was *246the name of, and in the hand writing of the defendant himself. The judgment must therefore be reversed.
Judgment reversed.